Citation Nr: 0005689	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Determination of the appropriate evaluation for service-
connected gastroesophageal reflux disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to June 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for gastroesophageal reflux disease and 
assigned a noncompensable evaluation.  In an August 1998 
rating decision, the RO granted a 10 percent evaluation for 
gastroesophageal reflux disease.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Gastroesophageal reflux disease is currently manifested by 
recurrent epigastric distress with pyrosis and regurgitation.


CONCLUSION OF LAW

Gastroesophageal reflux disease is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his service-connected 
gastroesophageal reflux disease is worse than the 10 percent 
disability evaluation contemplates; that the medication he 
takes and the diet he follows are ineffective; that he has 
reflux basically every night accompanied by pain in the chest 
area and sometimes with movement of the shoulder; and that 
his reflux has caused him sleepless nights.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 10 percent for gastroesophageal 
reflux disease is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation, and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issue as "determination 
of the appropriate evaluation" since service connection has 
been granted in the rating decision on appeal, and the 
appellant seeks a higher evaluation than the one assigned by 
the RO.  The appellant is not prejudiced by this naming of 
the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

Service medical records reveal that the appellant was seen 
with upper gastrointestinal distress in May 1995.  The 
appellant reported that the distress was relieved by Mylanta 
and eating.  An upper gastrointestinal series revealed an 
irregularity and irritability of the antral portion of the 
stomach and constriction and irritability involving the 
duodenal bulb, indicating presence of antral and duodenal 
bulb, antral type of gastritis, and duodenitis.  The 
appellant was seen in again in September 1995.  He reported 
hypogastric abdominal pain.  Examination of the abdomen 
revealed normal bowel sounds without organomegaly, negative 
McBurney's tenderness, but positive Murphy's sign.  A 
diagnosis of gastroesophageal reflux disease was entered.

In October 1995, the appellant reported epigastric burning 
pain with minimal improvement following eating.  He denied 
nausea, vomiting, and diarrhea.  Examination of the abdomen 
was normal.  The assessment was reflux.  In September 1996, 
the reported recurrent heartburn.  He was diagnosed with 
recurrent gastroesophageal reflux disease.  In January 1997, 
the appellant reported recurrent diarrhea.  He denied nausea, 
vomiting, and radiating pain.  A diagnosis of 
gastroesophageal reflux disease was entered.  At the time of 
the retirement examination, conducted in February 1997, the 
appellant reported frequent indigestion and anti acid use.

VA outpatient treatment records in September 1997 show that 
the appellant reported occasional heartburn and no chest 
pain.

The appellant underwent a VA examination in March 1998.  He 
reported that he was on medication and diet modification for 
the gastroesophageal reflux disease.  The appellant stated 
that he was still having problems with reflux of acid into 
his mouth, although he noted that it had improved on 
Cimetidine.  He denied rectal bleeding, melena, abdominal 
pain, or weight loss.  He further denied dysphagia.  The VA 
examiner stated that there was definite pyrosis radiating.  
There was no hematemesis, nausea, or vomiting.  The VA 
examiner stated that the appellant appeared to be in good 
health and appeared well nourished.  Examination of the 
abdomen revealed positive bowel sounds and no tenderness.  
The diagnosis was gastroesophageal reflux disease.

In September 1998, the appellant underwent VA examination.  
He reported a burning type of chest pain that the examiner 
believed was reflux.  He had occasional incontinence of stool 
as well as constipation.  Examination of the abdomen was soft 
and nontender, except for some slight tenderness with 
palpation in the epigastric area.  Bowel sounds were present 
times four quadrants.  The assessment was reflux.  VA 
outpatient treatment records show that in October 1998, the 
appellant reported having gastroesophageal reflux disease 
three to four times per week and pretty much every night for 
the last three to four months.  He denied dysphagia, 
odynophagia, emesis, hematemesis, melena, diarrhea, and 
bright red blood per rectum.  He reported nausea and that he 
would get heartburn with every meal, no matter what type of 
food he ate.  The appellant denied abdominal pain and stated 
that he took Maalox every night.  The VA examiner stated that 
the appellant's abdomen was soft with mild epigastric 
tenderness.  The impression was gastroesophageal reflux 
disease, worsening despite Hydrogen blocker.

The appellant underwent an upper gastrointestinal series in 
November 1998.  At that time, he reported heartburn at meals 
and at night.  The upper esophagus was normal.  There was a 
lower esophageal ring with mild esophagitis hiatal hernia.  
The stomach was normal, as was the pylorus and duodenum.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The RO has rated the appellant's service-connected 
gastroesophageal reflux disease by analogy to hiatal hernia.  
Under the Diagnostic Code for hiatal hernia, where hiatal 
hernia is manifested by symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health, a 60 percent disability evaluation is warranted.  
38 C.F.R. Part 4, Diagnostic Code 7346 (1999).  Where there 
are symptoms of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent disability 
evaluation is warranted.  Id.  A 10 percent disability 
evaluation is assigned where there are two or more of the 
symptoms listed for the 30 percent evaluation, with less 
severity.  Id.

While he was in service, the appellant reported abdominal 
pain, epigastric burning and heartburn.  On the initial VA 
examination in March 1998, symptoms of the gastroesophageal 
reflux disease again consisted principally of heartburn and 
reflux.  He did not describe dysphagia or substernal or arm 
or shoulder pain, and no impairment of health due to the 
gastroesophageal reflux disease was clinically shown.  On the 
VA examination in September 1998, manifestations of 
gastroesophageal disease, as described by the appellant, now 
included nausea and substernal pain, as well as heartburn and 
reflux on a daily basis, as well as slight epigastric 
tenderness, but, significantly, neither dysphagia, nor arm or 
shoulder pain, nor impairment of health due to esophageal 
reflux disease was shown clinically.  In addition, the 
epigastric distress and other symptoms described by the 
appellant cannot be said to have been persistently recurrent.  
Based on the severity of symptoms clinically recorded, the 
nature of these symptoms and the absence of clinical evidence 
of any impairment in health due to the reflux disease, the 
Board finds that the evidence predominates against the claim. 

The appellant is competent to report his symptoms.  He has 
stated that he gets heartburn everyday and that he gets 
reflux even when he does not eat.  He recently added that his 
reflux is accompanied by pain in the chest area and sometimes 
with movement in the shoulder.  The Board finds that the 
clinical findings do not entirely support the appellant's 
contentions.   The Board attaches greater probative weight to 
the clinical signs and symptoms reported by skilled, unbiased 
professionals than to the appellant's statements, even if 
sworn, in support of a claim for monetary benefits.  See 
38 C.F.R. Part 4, Diagnostic Code 7346.  The preponderance of 
the evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an increased evaluation for gastroesophageal 
reflux disease is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

